The evidence for the State showed, that the accommodation train on the Georgia railroad passed Decatur with six passenger-coaches. The two rear coaches had been provided with air-brakes but these were not in working order at the time. These two coaches were coupled together and to the other coaches with the Janney coupler, which is worked with levers. After the train passed Decatur and while it was still in DeKalb county and on an upgrade (which made the levers more difficult to move), the two rear coaches were uncoupled by the defendant by pulling the lever of the coupling. The train left Atlanta only twenty minutes ahead of a freight-train. The testimony for the defendant was to the effect, that he either did not take hold of the lever at all, or did so in attempting to steady himself; that the *589couplers were interfered with by another or others; and that sometimes such couplers became uncoupled without using the levers.
J. W. Arnold and G. W. Gleaton, for plaintiff in error. J. S. Candler, solicitor-general, contra.